Citation Nr: 1143936	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-15 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for spondylolisthesis, degenerative disk disease of the lumbosacral spine.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to March 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's spondylolisthesis, degenerative disk disease of the lumbosacral spine is manifested by pain and limitation of motion to, at worst, 40 degrees of flexion and 10 degrees of extension.

2.  The medical evidence of record shows that the Veteran's left lower extremity radiculopathy is manifested by wholly sensory involvement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for spondylolisthesis, degenerative disk disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for an evaluation in excess of 10 percent for service-connected left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Prior to initial adjudication, a letter dated in October 2006 satisfied the duty to notify provisions.  An additional letter was also provided to the Veteran in February 2009, after which the claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  The Veteran also testified at a November 2010 Travel Board hearing and testified before the RO in January 2009.  

This case was previously remanded by the Board in January 2011, at which time the RO was instructed to attempt to obtain records from VA and non-VA medical providers who had treated the Veteran for the conditions on appeal and to afford the Veteran appropriate VA examination(s) to determine the nature and extent of his service-connected spondylolisthesis, degenerative disk disease of the lumbosacral spine, and left lower extremity radiculopathy.  Thus, the Board is satisfied that there was substantial compliance with its January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that 

any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Lumbosacral Spine

The Veteran filed a claim for an evaluation in excess of 10 percent for his service-connected spondylolisthesis, degenerative disk disease of the lumbosacral spine, in October 2006.  In a February 2007 rating decision, the RO increased his evaluation of the spine to 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective October 26, 2006.  A separate 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520, was also assigned for radiculopathy of the left lower extremity secondary to his service-connected spondylolisthesis, degenerative disk disease of the lumbosacral spine.  

The Veteran was afforded a VA spine examination in November 2006, at which time he described experiencing an incapacitating episode the previous month.  The Veteran complained of mild-to-moderate pain in the low back accompanied by morning stiffness and weakness.  He further described flare-ups which varied from day to day but usually occurred daily while moving, twisting, or squatting.  These flare-ups usually lasted 4 to 5 minutes but sometimes persisted all day.  Upon physical examination, there was no palpable spasm.  Range of motion testing revealed frontal flexion to 90 degrees, with increased pain starting at 50 to 60 degrees; extension to 30 degrees; lateral extension to 30 degrees, bilaterally, with pain throughout the range of motion; and rotation to 30 degrees, bilaterally, with pain throughout the range of motion, especially on the left side.  Repetitive motion increased the Veteran's pain but resulted in no additional loss of motion.  The examiner diagnosed the disorder as progressive moderate-to-severe degenerative disc disease and lumbar spine disease with left radiculopathy and pain.  

The Veteran was afforded a VA spine examination in November 2009, at which time he described a moderate, pressure-type pain in his low back with no radiation into the lower extremities.  He indicated that the pain was constant and that there were no flare-ups.  He also reported muscle spasms, stiffness, decreased motion, and fatigability.  Upon physical examination, the Veteran's gait was normal and his spinal curvatures were normal and symmetrical.  Muscle tone was normal and there 

was no atrophy or ankylosis.  Although there was muscle pain with motion and moderate-to-severe guarding of motion, guarding was not severe enough to result in abnormal gait or abnormal spinal contour.  Furthermore, there was no muscle spasm or abnormal musculature, although there was tenderness to palpation in the lumbar spine and paraspinal regions.  Range of motion testing revealed flexion to 40 degrees; extension to 30 degrees; lateral flexion to 25 degrees, bilaterally; left lateral rotation to 25 degrees; and right lateral rotation to 30 degrees.  There was pain located in the lower back with all movements, although there was no additional loss of motion with repetition.  The examiner diagnosed the Veteran's disorder as degenerative disc disease and degenerative joint disease of the lumbar spine, with grade I retrolisthesis of L5 on S1.  Problems associated with the diagnoses were spondylolisthesis, degenerative disc disease of the lumbosacral spine with left and right radiculopathy of the lower extremities.  

The Veteran was afforded a VA peripheral nerves examination in March 2011, at which time he described constant low back pain radiating into both legs with numbness and tingling.  The Veteran denied any incapacitating episodes, although he described weekly flare-ups of spinal conditions with decreased flexibility.  He denied weakness, fatigue, and decreased motion, but described a history of stiffness, spasms, and pain in his low back as well as numbness and paresthesias in his bilateral legs.  His gait was antalgic and his posture was normal, with no abnormal spinal curvatures.  Range of motion testing revealed flexion to 60 degrees; extension to 20 degrees, with pain at 10 degrees; lateral flexion to 15 degrees, with pain at 10 degrees, bilaterally; and lateral rotation to 35 degrees, with pain at 25 degrees, bilaterally.  There was no additional loss of motion upon repetitive use.  The examiner diagnosed the Veteran's condition as degenerative disc disease and degenerative joint disease of the thoracolumbar spine, with no evidence of radiculopathy.  

VA treatment records show that the Veteran is followed for low back pain, degenerative disc disease at L4-5, axial back pain, and spondylosis.  He is prescribed Tylenol, ibuprofen, and Flexeril, as needed.  Radiographic examination of the lumbar spine conducted in October 2006 revealed narrowed lumbosacral 

interspace with disc degeneration.  Magnetic resonance imaging of the lumbar spine in March 2008 revealed a stable right paracentral disc protrusion causing mild-to-moderate spinal canal narrowing and causing mild mass effect upon the right anterior aspect of the cord at T11-12, a stable mild diffuse disc bulge at L1-2, a stable mild disc bulge and mild facet disease at L3-4, and a stable moderate-to-severe disc bulge and superimposed right paracentral protrusion as well as bilateral moderate lateral recess narrowing at L5-S1.  

Private treatment records reveal that the Veteran sought treatment for moderate pain in the buttocks and lumbar/paraspinous region following an episode in October 2006.  He was diagnosed with back pain and sciatica.  A letter from his private chiropractor indicated that he had recovered sufficiently to return to full duty in November 2006.  A chiropractic treatment note dated in October 2010 noted x-ray findings of lumbar subluxations at L4, L5, sacrum, T8, T9, and T10.  Chiropractic treatment notes dated through April 2011 show continuing treatment for lumbar pain.  

At the Veteran's January 2009 hearing before the RO, he testified that he experienced daily pain and stiffness radiating into his legs which made it difficult for him to bend over and lift objects.  At his November 2010 Travel Board hearing, he reported sharp low back pain and lumbar muscle tightness and spasm.

The Veteran's service-connected lumbar spine disability is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  See also 38 C.F.R. § 471a, Diagnostic Code5003 (2011).  Diagnostic Code 5242 provides that degenerative arthritis of the spine is to be rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula states that a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted for forward flexion of the 

thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

The medical evidence of record shows that the Veteran's thoracolumbar spine disability is manifested by pain and limitation of motion to, at worst, 40 degrees of flexion and 10 degrees of extension.  There is no medical evidence of record that the Veteran's lumbar spine has ever been limited to 30 degrees or less of forward flexion or that it has been ankylosed, either favorably or unfavorably.  The Veteran has reported low back pain on use, a contention which is substantiated by the evidence of record.  However, the medical evidence of record does not show that this results in additional limitation in range of motion due to pain sufficient to limit the Veteran's forward flexion to 30 degrees or less.  Accordingly, there is no medical evidence of record that the Veteran currently experiences pain which causes additional limitation of motion sufficient to warrant an evaluation in excess of 20 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, a rating in excess of 20 percent is not warranted under the General Rating Formula for the orthopedic manifestations of the Veteran's service-connected back disability.  See 38 C.F.R. § 4.71a, General Rating Formula.

The medical evidence of record also shows that the Veteran has narrowing of spinal disc spaces.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome 

that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS, at Note (1).  However, although the Veteran reported suffering from an incapacitating episode in October 2006, the medical evidence of record does not show that the Veteran has ever been prescribed bed rest by a physician for a period of at least four weeks in any one year period.  At best, his private chiropractor wrote him a letter excusing him from work from late October 2007 until early November 2007.  As such, a rating in excess of 20 percent is not warranted under the Formula for Rating IVDS.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for his lumbar spine disability inadequate.  

The Veteran's lumbar spine disability was evaluated under 38 C.F.R. § 4.71, Diagnostic Code 5242, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's lumbar spine disability is manifested by pain and limitation of motion to, at worst, 40 degrees of flexion and 10 degrees of extension.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his lumbar spine disability.  A rating in excess of the currently assigned rating is provided for certain manifestations of back disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 20 percent rating for the Veteran's lumbar spine disability more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, General Rating Formula.

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 20 percent for the Veteran's service-connected lumbosacral spine disorder at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. at 509.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbosacral spine disorder, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's lumbosacral spine disorder has varied to such an extent that a rating greater or less than 20 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the evidence of record does not show findings that meet the criteria for an evaluation in excess of 20 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Left Lower Extremity Radiculopathy

As discussed above, the Veteran filed a claim for an evaluation in excess of 10 percent for his service-connected spondylolisthesis, degenerative disk disease of the lumbosacral spine in October 2006.  In a February 2007 rating decision, the RO increased his evaluation of the spine to 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective October 26, 2006.  A separate 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520, was also assigned radiculopathy of the left lower extremity secondary to his service-connected spondylolisthesis, degenerative disk disease of the lumbosacral spine.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran then disagreed with the assignment of the 10 percent evaluation.  

At the Veteran's November 2006 VA spine examination, the Veteran complained of radicular pain in the left leg.  Upon physical examination, deep tendon reflexes were 2+ in the lower extremities.  However, sensation was slightly decreased on the left to pinwheel.  The examiner diagnosed the condition as radiculopathy of the left lower extremity.  

The Veteran was afforded a VA joints examination in June 2008, at which time range of motion testing revealed left ankle dorsiflexion to 20 degrees and left ankle plantar flexion to 45 degrees, with no additional limitation of motion upon repetitive use.  

At the Veteran's November 2009 VA spine examination, he denied radiation of low back pain into the left lower extremity.  Upon physical examination, detailed motor testing was normal and sensory testing was intact to light touch, vibration, proprioception, monofilament of feet, and pinprick.  Reflexes were 2/4 at the knee and ankles, while Babinski's reflex testing was negative.  Straight leg raising was also negative while sitting.  

At the Veteran's March 2011 VA peripheral nerves examination, he described back pain radiating into his left leg with numbness and tingling in the anterolateral thigh 

and toes.  Upon physical examination, there was no abnormal sensation in the left lower extremity.  Ankle jerk, knee jerk, and Babinski's reflex testing were normal.  The examiner found no evidence of radiculopathy upon this examination.  

At the Veteran's January 2009 hearing before the RO, he testified that he experienced left leg numbness, sensitivity, and burning pain that felt like a pulled muscle. 

The Veteran previously filed a claim for entitlement to service connection for radiculopathy of the right lower extremity, which was denied by a November 2009 rating decision that the Veteran did not appeal.  His right leg symptomatology, which is not currently at issue, has been diagnosed as meralgia paresthetica of the right anterolateral thigh.

The Schedule provides that assignment of a 10 percent evaluation is warranted for incomplete paralysis of the sciatic nerve to a mild degree.  A 20 percent evaluation is warranted for incomplete paralysis of the sciatic nerve to a moderate degree.  A 40 percent rating is warranted for incomplete paralysis of the sciatic nerve to a moderately-severe degree.  A 60 percent rating is warranted for incomplete paralysis of the sciatic nerve to a severe degree with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

The medical evidence of record shows that the Veteran's left leg radiculopathy, at worst, is manifested by wholly sensory involvement.  The Veteran has not complained of left lower extremity weakness or giving way, and the medical 

evidence of record reveals only a slight decrease in left leg sensation, at worst.  Sensation was slightly decreased to pinwheel in November 2006, and the Veteran described numbness and tingling in March 2011.  At the Veteran's January 2009 hearing before the RO, he testified that he experienced left leg numbness and burning pain that felt like a pulled muscle.  The medical evidence of record does not show that the Veteran's left leg radiculopathy is manifested by anything other than wholly sensory involvement.  As such, a mild degree rating of 10 percent is the most that is warranted for radiculopathy of the left lower extremity.  See Id.

The Board finds that the Veteran's disability picture due the radiculopathy of the left lower extremity is not so unusual or exceptional in nature as to render his disability rating for this disorder inadequate.  The Veteran's service-connected radiculopathy of the left lower extremity was evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  As noted above, the Veteran's radiculopathy of the left lower extremity is manifested by wholly sensory involvement.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his service-connected radiculopathy of the left lower extremity.  A rating in excess of the currently assigned rating is provided for certain manifestations of this disorder, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's radiculopathy of the left lower extremity more than reasonably describe the disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.124a, Diagnostic Code 8520.

After review of the evidence, there is also no evidence of record that would warrant a rating in excess of the currently assigned rating for radiculopathy of the left lower extremity at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 509.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for a disability rating in excess of 10 percent for radiculopathy of the left lower extremity, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56; see also Massey, 7 Vet. App. at 208.


ORDER

An evaluation in excess of 20 percent for spondylolisthesis, degenerative disk disease of the lumbosacral spine, is denied.

An evaluation in excess of 10 percent for left lower extremity radiculopathy is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


